ORDER
PER CURIAM.
Harry R. Vandermaden (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evi-dentiary healing. Pursuant to a plea agreement with the State, Movant pled guilty to one count of deviate sexual assault, in violation of Section 566.070.1 The trial court sentenced Movant to seven years’ imprisonment and retained jurisdiction for 120 days, pursuant to Section 559.115. After Movant served 120 days of his sentence, the court denied probation. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel, pursuant to Rule 24.035. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.